          Case 1:17-cv-07823-KPF Document 57 Filed 09/08/20 Page 1 of 2


                                                     MEMO ENDORSED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAMELA JOHNSTON,

       Plaintiff,

                      v.                          Case No. 1:17-cv-07823 (KPF)

ELECTRUM PARTNERS, LLC and LESLIE
BOCSKOR,

       Defendants.



                                       STATUS REPORT

               Plaintiff hereby submits this status report regarding the arbitration between the

parties, before JAMS in Las Vegas, Nevada, a case styled Electrum Partners LLC, et al. vs.

Cloud 12 Group Inc., et al. - JAMS Ref No. 1260004622.

               1.      On September 4, 2020, the undersigned called into what was to be a

telephonic status conference chaired by Lawrence Levitt, the JAMS arbitrator. Christopher J.

Richardson also called in for the Respondents. Claimant Leslie Bocskor, on his own behalf and

on behalf of Claimant Electrum Partners, LLC called in for Respondents as did Mr. Bocskor's

associate, Gordon Katz and an independent lawyer, Nathan Soowal, Esq.

               2.      The conference did not go forward because the arbitrator did not call in,

due to an inadvertent oversight in his scheduling.

               3.      An email sent out by the arbitrator in the afternoon of September 4, 2020,

offered the parties three alternative dates for the status conference, September 10, 11 or 14, 2020.
Case 1:17-cv-07823-KPF Document 57 Filed 09/08/20 Page 2 of 2
